 Case 3:88-cr-00066-BRM Document 4 Filed 02/08/21 Page 1 of 3 PageID: 17




                                                         R ECEtVEo
From : ~ ~.                 J;~                                                     i
        ~ ~ 'h.o-: 0\91i-050                                FEB nA 1n...            1

                                                         AT 8,30 _
        ft:rP~                                              WIL~M
                                                                  C!.ER!<
        ~.o. ·~ 5Doo
       ~~)~ ~\555
                                                                                r
·ro : ~\ ~~~~
          Cr~~~ ~
      attn:
      Yo~ W- ~ M. 1 -~~ Jo~o
      ~)~~ 08~03
                                                                                I


                                                                            I
                                                                            ~
Case 3:88-cr-00066-BRM Document 4 Filed 02/08/21 Page 2 of 3 PageID: 18
f\'\r. f'ktlcoL.n,Case
                   C. Do·
                        t,Jky
 ~. No. #-ot9ri-o.so
                                     J f'Gaf_
                       3:88-cr-00066-BRM Document 4                  Filed 02/08/21 Page 3 of 3 PageID: 19

 p. C..I- Pe K'11v                           T'v1AIL
P,o. Box. soov
Pe,,k., N ')rLJ..i ,voi.S        i\GS5
                                     ;-h'&}V ~-hfe
                            D
                            l..t')
                            JI
                            I"-

                            •["-
                            er
                                            Uru'1f-eJ STA+e.s District- Co~rT
                             rn             AttrJ; of:Fi c...e oF 11°',e., C~erk
                             D
                             D
                                            LlO'J-   l:.as+ STC\.te. St.        Rm, 11J2..0
                             D
                             D              TrtNl"OlV)    New J'e rsey or&og-
                              D
                              er                                                               f td O 1 2021
                              ru
                              M I
                              D
                               ru                          OEiEsC18$ i 5Cl.')
                               D
                               I"-
